DETAILED ACTION
	This office action is response to communications for Application No. 16/394,455 filed on 08/31/2021.
Claims 1, 3, 9, and 17 have been amended.
Claims 4-6, 12-14, and 20-22 have been cancelled.
Accordingly, Claims 1-3, 7-11, 15-19, and 23-24 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections
	The applicant’s arguments, along with amendments, with respect to the claim objections have been fully considered and are persuasive. Therefore, the objection has been withdrawn.

35 U.S.C. 103
	The applicant’s arguments, along with amendments, with respect to the 35 U.S.C. 103 rejections have been fully considered but moot in view of amendments. However, a new ground of rejection with respect to 35 U.S.C 103 is made in view of newly found prior art references necessitated by those amendments.



Claim Objections
Claims 1 and 17 are objected to because of the following informalities:  In Lines 4-5 of Claim 1 and Lines 5-7 of Claim 17, the claims recite, “the generating of the model being based on input data defining internal boundary geometry and internal boundary descriptions of the reservoir model provided the computer”. The claims should read, “the generating of the model being based on input data defining internal boundary geometry and internal boundary descriptions of the reservoir model provided by the computer”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 7-11, 15-19, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al. (U.S. Patent Publication No. 2014/0236559 A1, hereinafter “Fung”) in view of Ding et al. (U.S. Patent Publication No. 2015/0260017 A1, hereinafter “Ding”) in further view of Fung et al. (Non-Patented Literature, “An Unstructured Gridding Method for Densely-Spaced Complex Wells in Full-Field Reservoir Simulation”, hereinafter “Fung_NPL”).

	Regarding Claim 1, Fung discloses a method of generating an unstructured grid model (Fung, [0029], “As described further below, the near-well unstructured grid model builder may include a workflow interface and a parallel unstructured grid model builder.” [0040], “As described above, the near-well unstructured grid model builder 110 may receive various gridding inputs, such as the existing well trajectory and completion data 102…”) with actual well trajectory (Fung, [0029], “The inputs to the near-well unstructured grid model builder may include existing well trajectory and completion data…” [0047], “After the gridding options and input data is processed, the well trajectory and perforation data obtained from the existing well trajectory and completion data 102 and future well data 104 is analyzed (block 212)… Advantageously, the sampling accounts for the complicated well paths that may involve multiple curves, by using measured depth values to track the perforations along the well path.”) of at least one individual well of a plurality of wells of a subsurface reservoir (Fung, [0034], “As shown in FIG. 1, the well trajectory and completion data 102 for wells in a reservoir may be obtained.” [0057], “The perforation analysis tool may draw all of the intersected cells generated by the unstructured grid model builder, and the drawing may be performed based on user-selectable viewing options, such as viewing all wells, groups of wells, or one individual well.” [0014], “FIG. 4 depicts an example of a well grid with quad tree local grid refinement for two vertical wells and one horizontal well…”) during reservoir simulation by a reservoir simulator (Fung, [0005], “Reservoir simulations may be run before, during, or after a well is drilled to determine the viability of the well, the production rate, and so on.” [0036], “The system 100 may also include a parallel reservoir simulator 112 for performing a reservoir simulation based on the unstructured grid model generated by the near-well unstructured grid model builder 110.”) of a computer (Fung, [0068], “In some embodiments, the graphical user interface 1102 may implemented as a computer program stored on a memory of the computer 1100 and executed by a process of the computer 1100.”) comprising a memory (Fung, [0068], “In some embodiments, the graphical user interface 1102 may implemented as a computer program stored on a memory of the computer 1100 and executed by a process of the computer 1100.”) and a processor (Fung, [0095], “The processor 1602 may provide the processing capability required to execute the operating system, programs, user interface, and any functions of the computer 1600.”),  (Examiner’s Note: This limitation will be disclosed by Ding), and on well trajectory and completion data for the wells in the reservoir (Fung, [0029], “The inputs to the near-well unstructured grid model builder may include existing well trajectory and completion data…” [0034], “As shown in FIG. 1, the well trajectory and completion data 102 for wells in a reservoir may be obtained.”) obtained during drilling of the wells (Fung, [0005] “Reservoir simulations may be run before, during, or after a well is drilled to determine the viability of the well, the production rate, and so on.” [0036], “The system 100 may also include a parallel reservoir simulator 112 for performing a reservoir simulation based on the unstructured grid model generated by the near-well unstructured grid model builder 110.”), the method comprising performing the computer implemented steps of: 
	storing, in the memory, computer operable instructions (Fung, [0101], “Various embodiments may further include receiving, sending or storing instructions and/or data implemented in accordance with the foregoing description upon a computer-accessible medium.”) causing the processor to generate the unstructured grid (Fung, [0034], “FIG. 1 depicts a system 100 generating a near-well unstructured grid and performing a full field unstructured grid reservoir simulation in accordance with an embodiment of the present invention.” [0081], “After generating the geometry, properties, and perforation for the unstructured grid, the unstructured grid may be output (block 1320)”) with actual well trajectory (Fung, [0029], “The inputs to the near-well unstructured grid model builder may include existing well trajectory and completion data…”[0047], “After the gridding options and input data is processed, the well trajectory and perforation data obtained from the existing well trajectory and completion data 102 and future well data 104 is analyzed (block 212)… Advantageously, the sampling accounts for the complicated well paths that may involve multiple curves, by using measured depth values to track the perforations along the well path.”) of at least one individual well (Fung, [0034], “As shown in FIG. 1, the well trajectory and completion data 102 for wells in a reservoir may be obtained.” [0057], “The perforation analysis tool may draw all of the intersected cells generated by the unstructured grid model builder, and the drawing may be performed based on user-selectable viewing options, such as viewing all wells, groups of wells, or one individual well.” [0014], “FIG. 4 depicts an example of a well grid with quad tree local grid refinement for two vertical wells and one horizontal well…”) during the reservoir simulation (Fung, [0005], “Reservoir simulations may be run before, during, or after a well is drilled to determine the viability of the well, the production rate, and so on.” [0036], “The system 100 may also include a parallel reservoir simulator 112 for performing a reservoir simulation based on the unstructured grid model generated by the near-well unstructured grid model builder 110.”); 
	performing in the processor under control of the stored computer operable instructions the steps of: 
	(a) receiving, from the memory (Fung, [0101], “Various embodiments may further include receiving, sending or storing instructions and/or data implemented in accordance with the foregoing description upon a computer-accessible medium.”), well perforation location coordinates of the wells (Fung, [0034], “The well trajectory and completion data may be obtained (e.g., exported) from a well database having well trajectory survey data and completion data with time and completion intervals.” [0040], “As described above, the near-well unstructured grid model builder 110 may receive various gridding inputs, such as the existing well trajectory and completion data 102, the future well data 104, the structured geological model 106, the structured grid simulation model 108, or different combinations thereof.” [0042], “In some embodiments, the well path and perforations may be extracted from the existing well trajectory and completion data 102 and, in some embodiments, the future well data 104.” [0087], “For example, a user may predict future performance by importing recurrent data of an existing simulation model or the coordinates of future wells (block 1418).”) in a structured grid model of the reservoir (Fung, [0035], “The future well data may include data for planned future wells in a reservoir and may be in various formats, such as an ASCII data file, an existing structured grid reservoir simulation model recurrent data file, or other suitable formats… In some embodiments, the structured grid simulation model 108 may be a previously history matched dataset or may be partially matched dataset.” [0040], “As described above, the near-well unstructured grid model builder 110 may receive various gridding inputs, such as the existing well trajectory and completion data 102, the future well data 104, the structured geological model 106, the structured grid simulation model 108, or different combinations thereof.”) based on the well trajectory and completion data for the wells (Fung, [0034], “As shown in FIG. 1, the well trajectory and completion data 102 for wells in a reservoir may be obtained.” [0035], “The future well data may include data for planned future wells in a reservoir and may be in various formats, such as an ASCII data file, an existing structured grid reservoir simulation model recurrent data file, or other suitable formats… In some embodiments, the structured grid simulation model 108 may be a previously history matched dataset or may be partially matched dataset.”); 
	(b) obtaining well perforation location coordinates (Fung, [0031], “The parallel unstructured grid model builder analyzes the well trajectory and perforation data for compatibility and samples well trajectory points contained by the perforation start and end points based on the grid size to produce well grid points.” [0042], “For example, the well trajectory and completion data may be visualized in a 3D Universal Transverse Mercator (UTM) coordinate system. In some embodiments, the well path and perforations may be extracted from the existing well trajectory and completion data 102 and, in some embodiments, the future well data 104.”) for well branches (Fung, [0034], “The well trajectory data may include sets of x-y-z spatial points describing the wellbore spatial locations of each branch of each well (e.g., conventional or complex MRC wells).”) of the at least one individual well during drilling of the well branches (Fung, [0034], “As shown in FIG. 1, the well trajectory and completion data 102 for wells in a reservoir may be obtained.” [0057], “The perforation analysis tool may draw all of the intersected cells generated by the unstructured grid model builder, and the drawing may be performed based on user-selectable viewing options, such as viewing all wells, groups of wells, or one individual well.” [0014], “FIG. 4 depicts an example of a well grid with quad tree local grid refinement for two vertical wells and one horizontal well…”);
	(c) assembling the obtained well perforation location coordinates (Fung, [0031], “The parallel unstructured grid model builder analyzes the well trajectory and perforation data for compatibility and samples well trajectory points contained by the perforation start and end points based on the grid size to produce well grid points.” [0042], “For example, the well trajectory and completion data may be visualized in a 3D Universal Transverse Mercator (UTM) coordinate system. In some embodiments, the well path and perforations may be extracted from the existing well trajectory and completion data 102 and, in some embodiments, the future well data 104.”) for the well branches of the individual well (Fung, [0034], “The well trajectory data may include sets of x-y-z spatial points describing the wellbore spatial locations of each branch of each well (e.g., conventional or complex MRC wells).”) to generate an assembled set (Fung, [0037], “In some embodiments, the AHM tool 114 may generate multiple simulation data sets which can be submitted to the parallel reservoir simulator 112. For example, each simulation for each such simulation data sets may each be a parallel job running on an assigned group of computation nodes in high performance computing (HPC) system.”) of well perforation location coordinates (Fung, [0031], “The parallel unstructured grid model builder analyzes the well trajectory and perforation data for compatibility and samples well trajectory points contained by the perforation start and end points based on the grid size to produce well grid points.” [0042], “For example, the well trajectory and completion data may be visualized in a 3D Universal Transverse Mercator (UTM) coordinate system. In some embodiments, the well path and perforations may be extracted from the existing well trajectory and completion data 102 and, in some embodiments, the future well data 104.”) corresponding to a well path of the well (Fung, [0042], “For example, the well trajectory and completion data may be visualized in a 3D Universal Transverse Mercator (UTM) coordinate system. In some embodiments, the well path and perforations may be extracted from the existing well trajectory and completion data 102 and, in some embodiments, the future well data 104.” [0047], “Advantageously, the sampling accounts for the complicated well paths that may involve multiple curves, by using measured depth values to track the perforations along the well path.” [0049], “Additionally, well grid points may displace other grid points which violate grid quality metrics or the empty circumcircle of the Delauney triangle edges on the well paths.”);Page 2 of 15 Atty Docket No.: 0004159.051025
	(d) forming, using the assembled set of well perforation location coordinates (Fung, [0031], “The parallel unstructured grid model builder analyzes the well trajectory and perforation data for compatibility and samples well trajectory points contained by the perforation start and end points based on the grid size to produce well grid points.” [0042], “For example, the well trajectory and completion data may be visualized in a 3D Universal Transverse Mercator (UTM) coordinate system. In some embodiments, the well path and perforations may be extracted from the existing well trajectory and completion data 102 and, in some embodiments, the future well data 104.”), an interpolated well trajectory for the individual well (Fung, [0034], “The well trajectory data may include sets of x-y-z spatial points describing the wellbore spatial locations of each branch of each well (e.g., conventional or complex MRC wells).” [Figs. 20-29] discloses identifying centers of cells, drawing a line between the plurality of points, which under the BRI represents an “interpolated well trajectory”), by interpolation of a wellbore path (Fung, [0034], “The well trajectory data may include sets of x-y-z spatial points describing the wellbore spatial locations of each branch of each well (e.g., conventional or complex MRC wells).” [0042], “In some embodiments, the visualization of 3D well data may include drawing the well path and peroration using user-selected colors specified in step 204 (e.g., in a tab widget).”) between the assembled well perforation location coordinates (Fung, [0031], “The parallel unstructured grid model builder analyzes the well trajectory and perforation data for compatibility and samples well trajectory points contained by the perforation start and end points based on the grid size to produce well grid points.” [0042], “For example, the well trajectory and completion data may be visualized in a 3D Universal Transverse Mercator (UTM) coordinate system. In some embodiments, the well path and perforations may be extracted from the existing well trajectory and completion data 102 and, in some embodiments, the future well data 104.”) for the well branches of the individual well (Fung, [0034], “The well trajectory data may include sets of x-y-z spatial points describing the wellbore spatial locations of each branch of each well (e.g., conventional or complex MRC wells).”), the forming comprising: 
	determining grid cells intersected by the well path (Fung, 0057], “The perforation analysis tool may draw all of the intersected cells generated by the unstructured grid model builder, and the drawing may be performed based on user-selectable viewing options, such as viewing all wells, groups of wells, or one individual well.” [0073], “Moreover, the perforation analysis tool 1116 may draw intersected cells along with the corresponding well peroration path in 2D and 3D, and may also show the intersection points on the cell.” [Figs. 21-29] discloses a well path line with a plurality of  cells intersected.) corresponding to the assembled set of well perforation location coordinates (Fung, [0054], “The 2D rendering tool of the workflow interface may enable a user to zoom in and out and visually evaluate the Voronoi cells and grid points in relation to the well trajectory and perforation data. FIG. 28 illustrates an example of a zoomed view of Voroni cells and grid points in relation to the well trajectory and perforation data.”);
	determining, for each of the grid cells intersected by the well path (Fung, [0054], “The generating includes computing the intersection points of each wellbore trajectory with the finite volume cell faces of all the grid cells penetrated by the wellbore.” [0057], “In some embodiments, the intersected cells are drawn along with the corresponding well perforation path in 2D and 3D, and the intersected points on the cell faces may also be shown.” [0073], “Moreover, the perforation analysis tool 1116 may draw intersected cells along with the corresponding well peroration path in 2D and 3D, and may also show the intersection points on the cell.”), a location of a center of the cell (Fung, [0040], “In some embodiments, the initial grid size for the regions of interest may be set based on the geological model 106 or the structured grid simulation model 108 and, in such embodiments, the initial grid points may be the cell center points of the geological model 106 or the structured grid simulation model 108 projected on a 2D gridding plane within the regions of interest.” [0055], “In a typical generated unstructured grid and as shown in these figures, for example, the well grid points may be observed exactly at the centers of the Voronoi cells while the Voronoi centers adhere to the complex well trajectory.” – Examiner’s Note: With respect to [Figs. 20-29], Fung discloses cell center points, which under the BRI, represents a location of a center of a cell.),
	for each of pair of adjacent cells of the grid cells intersected by the well path (Fung, [Figs 21-29], discloses a well path. Further, the figures disclose plurality of cells surrounding the well path in an unstructured grid, which under the BRI, represents a pair of “adjacent cells” intersected by the well path.);
		identifying a cell wall (Fung, [0041], “As described further below, the near-well unstructured grid model builder 110 includes techniques for boundary conforming grids of the near-well regions at the well bore using multi-level quad tree processes, which provide smooth grid transition from well grids to reservoir grids, or the inter-wellbore grid.” [Figs. 27-29] – Examiner’s Note: Referring to [Fig. 9A and 9B] of the instant application specification, a “cell wall” merely represents boundaries of a grid. Accordingly, Fung discloses boundaries for a plurality of cells with respect to the unstructured grid, which under the BRI, represents a “cell wall”. Further, [Figs. 27-29], displays a plurality of adjacent cells with boundaries in the unstructured grid, which under the BRI, represents a “cell wall”.) shared by the pair of adjacent cells (Fung, [Figs. 27-29] discloses a plurality of cells surrounding the well path in an unstructured grid, which under the BRI, represents a pair of “adjacent cells” intersected by the well path.);
		determining a path of a line (Fung, [Figs. 21, 22, 25, 28, and 29]) extending between the locations of the centers of the cells (Fung, [0040], “In some embodiments, the initial grid size for the regions of interest may be set based on the geological model 106 or the structured grid simulation model 108 and, in such embodiments, the initial grid points may be the cell center points of the geological model 106 or the structured grid simulation model 108 projected on a 2D gridding plane within the regions of interest.” [0055], “In a typical generated unstructured grid and as shown in these figures, for example, the well grid points may be observed exactly at the centers of the Voronoi cells while the Voronoi centers adhere to the complex well trajectory.” – Examiner’s Note: With respect to [Figs. 20-29], Fung discloses cell center points, which under the BRI, represents a location of a center of a cell.) of the pair of adjacent cells (Fung, [0042], “In some embodiments, the visualization of 3D well data may include drawing the well path and peroration using user-selected colors specified in step 204 (e.g., in a tab widget).” [0052], “Additionally, in some embodiments, a graph of the connectivity description of the Voronoi cells, the Voronoi vertex coordinates, and the cell to vertices references are also produced.”[0057], “In some embodiments, the intersected cells are drawn along with the corresponding well perforation path in 2D and 3D, and the intersected points on the cell faces may also be shown. ” [Figs. 28 and 29] discloses a path of a line extending between the locations of the centers of cells.); and 
		Examiner’s Note: This limitation will be disclosed by Ding);
	Examiner’s Note: This limitation will be disclosed by Ding);
	Examiner’s Note: This limitation will be disclosed by Ding);
(Examiner’s Note: This limitation will be disclosed by the combinations of Fung and Ding). 
	storing (Fung, [0088], “As described above, the unstructured grid model 1516 is provided to the reservoir simulator 1510, and the reservoir simulator 1510 produces a reservoir simulation 1518 based on the unstructured grid. It should be appreciated that, in some embodiments, the reservoir simulator 1510 may be implemented on a computing environment similar to the computing environment 1508.” [0089], “”A user may use the client computer 1504 to access the near-well unstructured grid model builder 1502 over the network 1506.” [0096], “The memory 1604 may store a variety of information and may be used for a variety of purposes.”) the unstructured grid model of the reservoir including the interpolated well trajectories for the plurality of wells of the reservoir (Fung, [0055], “The displayed Voronoi cells and grid points may enable a user to examine the correlation between the cells and the grid points to verify the generated unstructured grid. The 2D rendering tool of the workflow interface may enable a user to zoom in and out and visually evaluate the Voronoi cells and grid points in relation to the well trajectory and perforation data.” [0070], “For example, as described above, the 2D and 3D rendering tools 1108 may visualize the well trajectory and completion data in both 2D and 3D and the field polygon.” [0085], “As described above, the input data may include existing well trajectories and completion data, future well data, a geological model, a structured grid simulation model, or any combination thereof.”) and Page 3 of 15 DM-#8068957Applicant: Ding et al. Application Serial No.: 16/394,455 Atty Docket No.: 0004159.051025 
	Examiner’s Note: This limitation will be disclosed by Fung_NPL).

	While Fung discloses a 3D structured and unstructured modeling technique with a plurality of cells with respect to a reservoir, which may properly imply to one of ordinary skill in the art as data defining the internal geometry and boundary descriptions of the reservoir model. Further, the 3D model discloses lines, intersection points, and cell walls for a plurality of adjacent cells, but does not expressly disclose, the generating of the model being based on input data defining internal boundary geometry and internal boundary descriptions of the reservoir model provided the computer, determining an interpolated location corresponding to an intersection of the line with the cell wall shared between the pair of adjacent cells, the interpolated well trajectory for the individual well comprising the interpolated locations; (e) forming the unstructured grid model of the reservoir including the interpolated well trajectory for the individual well, and comparing the formed unstructured grid model of the reservoir including the interpolated well trajectories for the plurality of wells of the reservoir with the structured grid model the reservoir; repeating steps (b) through (e) for each of the plurality of wells of the reservoir such that the unstructured grid model of the reservoir includes the interpolated well trajectories for the plurality of wells of the reservoir
	However, Ding discloses the generating of the model being based on input data defining internal boundary geometry (Ding, [0034], “The present invention patent provides a methodology to construct unconstrained Voronoi grids where the generated Voronoi cell edges conform to the internal boundary geometry.” [0049], “In Step 104, the internal-boundary-geometry points resulting from Step 102 are sampled and refined based on the grid density requirement in the near internal boundary area.”) and internal boundary descriptions of the reservoir model provided the computer (Ding, [0035], “According to such application, the wellbore 22 is taken as an internal boundary in the reservoir, and Voronoi cells 24 are generated by aligning cell centers 26 on the wellbore trajectory path 28.” [0047], “In Step 100, the internal boundary description is read into the unstructured grid builder.”);
	determining an interpolated location (Ding, [0050], “…(3) when the distance is larger than the grid density spacing, an interpolated point is added to the initial point set between the two neighboring points and the distance between the first point and the new point is equal to the grid spacing. This interpolation step is needed if the existing points cannot satisfy both the grid density requirement and internal boundary geometry representation locally.” [0078], “Interpolation can be applied to insert a new point to the initial point set when the new point is geometrically necessary to satisfy the two requirements, but it does not exist in the existing point set.”) corresponding to an intersection of the line (Ding, [0012, “Internal boundary lines are built by connecting adjacent boundary vertex points to form boundary line segments.” [0044], “In this manner, multiple internal boundaries, including intersecting internal boundaries, can be modeled together in the domain.” [0051], “In Step 106, after the refined internal-boundary-geometry points are created, each pair of immediate close points in the refined point set is connected by straight lines.” [Fig. 1A and 1B] discloses an intersection of a line with respect to a plurality of cells in an unstructured grid.) with the cell wall shared between the pair of adjacent cells (Ding, [0013], “The data processing system comprising a processor which refines the internal boundary geometry data to produce boundary vertex points for the grid, and builds internal boundary lines connecting adjacent boundary vertex points to form boundary line segments.” [Fig. 1A] - Examiner’s Note: Referring to [Fig. 9A and 9B] of the instant application specification, a “cell wall” merely represents boundaries of a grid. Accordingly, Ding discloses boundaries for a plurality of cells with respect to the unstructured grid, which under the BRI, represents a “cell wall”. Further, [Figs 1A and 1B], displays a plurality of adjacent cells in the unstructured grid, which under the BRI, represents a “cell wall”.);
	the interpolated (Ding, [0050], “…(3) when the distance is larger than the grid density spacing, an interpolated point is added to the initial point set between the two neighboring points and the distance between the first point and the new point is equal to the grid spacing. This interpolation step is needed if the existing points cannot satisfy both the grid density requirement and internal boundary geometry representation locally.” [0078], “Interpolation can be applied to insert a new point to the initial point set when the new point is geometrically necessary to satisfy the two requirements, but it does not exist in the existing point set.”) well trajectory for the individual (Ding, [0035], “According to such application, the wellbore 22 is taken as an internal boundary in the reservoir, and Voronoi cells 24 are generated by aligning cell centers 26 on the wellbore trajectory path 28.”) comprising the interpolated locations (Ding, [0050], “…(3) when the distance is larger than the grid density spacing, an interpolated point is added to the initial point set between the two neighboring points and the distance between the first point and the new point is equal to the grid spacing. This interpolation step is needed if the existing points cannot satisfy both the grid density requirement and internal boundary geometry representation locally.” [0078], “Interpolation can be applied to insert a new point to the initial point set when the new point is geometrically necessary to satisfy the two requirements, but it does not exist in the existing point set.”) and 
	(e) forming the unstructured grid model of the reservoir including the interpolated well trajectory for the individual well (Ding, [0082], “For the wellbores, the Voronoi cell centers are used to follow the wellbore trajectories... This modeling capability is incorporated into structured-gridding processing to generate accurate internal boundary conforming grids which are unstructured. The resulting unstructured grids can easily be used in parallel reservoir simulation.”).
	Fung and Ding are each and respectively analogous to the instant application because they are from the same field of endeavor of 3D structured and unstructured gridding methods with respect to reservoirs. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Ding’s design of internal boundary parameters for accurate modeling of fluid flow and transport (Ding, [0034], “Accurate modeling of fluid flow and transport across these internal boundaries in reservoir simulation is an important consideration”). Further, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Ding’s design of determining an interpolated location with respect to well trajectories in an unstructured grid to be easily used in a parallel reservoir simulation for accurate modeling (Ding, [0082], “For the wellbores, the Voronoi cell centers are used to follow the wellbore trajectories. With the present invention, processing capabilities are provided that include modeling of internal boundaries via Voronoi cell edges. These internal boundaries can be faults or hydraulic unit boundaries. This modeling capability is incorporated into structured-gridding processing to generate accurate internal boundary conforming grids which are unstructured. The resulting unstructured grids can easily be used in parallel reservoir simulation.”).

	The combinations of Fung and Ding disclose repeating steps (b) through (e) for each of the plurality of wells of the reservoir (Fung, [0067], “As mentioned above, the results of such analysis may be provided to update the geological model 106, to the near-well unstructured grid model builder 110 for local regridding to generate additional MODIFY statements, or to the parallel reservoir simulator 112 for additional simulation. It should be appreciated that this iterative workflow may continue until the desired history matching and evaluation have been completed.” [0035], “Additionally, future well data 104 (e.g., well trajectory data for future wells) may be obtained.” [0043], “Advantageously, the 3D viewer enables fast and effective viewing of all wells, groups of well, or individual wells... ” [0087], For example, a user may predict future performance by importing recurrent data of an existing simulation model or the coordinates of future wells (block 1418)” – Examiner’s Note: Fung discloses an iterative workflow and a recurrent simulation technique, i.e., local regridding which under the BRI, represents repeating said steps to interpolate the trajectories for a plurality of wells. Further, it would be obvious to one of ordinary skill of one in the art would to repeat a plurality of steps to analyze a plurality of wells in a reservoir.) such that the unstructured grid model of the reservoir includes the interpolated (Ding, [0050], “…(3) when the distance is larger than the grid density spacing, an interpolated point is added to the initial point set between the two neighboring points and the distance between the first point and the new point is equal to the grid spacing. This interpolation step is needed if the existing points cannot satisfy both the grid density requirement and internal boundary geometry representation locally.” [0078], “Interpolation can be applied to insert a new point to the initial point set when the new point is geometrically necessary to satisfy the two requirements, but it does not exist in the existing point set.”) well trajectories for the plurality of wells of the reservoir [0082], “For the wellbores, the Voronoi cell centers are used to follow the wellbore trajectories... This modeling capability is incorporated into structured-gridding processing to generate accurate internal boundary conforming grids which are unstructured. The resulting unstructured grids can easily be used in parallel reservoir simulation.”).
	As noted above, it would be obvious to one of ordinary skill of one in the art would to repeat a plurality of steps to analyze a plurality of wells in a reservoir. (Fung, [0067], “As mentioned above, the results of such analysis may be provided to update the geological model 106, to the near-well unstructured grid model builder 110 for local regridding to generate additional MODIFY statements, or to the parallel reservoir simulator 112 for additional simulation. It should be appreciated that this iterative workflow may continue until the desired history matching and evaluation have been completed.”).

	Fung and Ding does not expressly disclose, comparing the formed unstructured grid model of the reservoir including the interpolated well trajectories for the plurality of wells of the reservoir with the structured grid model the reservoir.
	However, Fung_NPL discloses comparing the formed unstructured grid model of the reservoir (Fung_NPL, [Abstract], “Simulation examples for full-field applications with hundreds of complex wells using both structured grids and unstructured grids will be used to compare results, accuracy, and performance of the gridding method for reservoir simulation.” [Page 2, 2nd paragraph], “The unstructured-grid model building step should not require significant efforts and the simulation workflow should be comparable to that of a structured-grid reservoir simulation.” [Page 4, 3rd paragraph, “Figure 8 shows a comparison of grid size and geometry near a complex well for the original structured grid and the 3 unstructured grids.”) including the interpolated well trajectories (Fung_NPL, [Page 2, “Gridding Method”, “The inputs for the near-well gridding method are the well trajectory survey, well completion data, and the structured geocellular model, or the reservoir simulation model.” [Page 3, “Well-Grid Points”, “Wellbore trajectories are internal boundaries for the gridding method.”) for the plurality of wells of the reservoir (Fung_NPL, [Page 3, “Gridding Method”, “The well trajectory survey is the detailed sets of x-y-z spatial points describing the wellbore spatial locations of each branch of each conventional or complex MRC wells.” [Page 3], “An example of multi-level quad-tree LGR for near-well grid point placement of two vertical wells and a horizontal well is illustrated in Figure 2.”) with the structured grid model the reservoir (Fung_NPL, [Abstract], “Simulation examples for full-field applications with hundreds of complex wells using both structured grids and unstructured grids will be used to compare results, accuracy, and performance of the gridding method for reservoir simulation.” [Page 2, 2nd paragraph], “The unstructured-grid model building step should not require significant efforts and the simulation workflow should be comparable to that of a structured-grid reservoir simulation.” [Page 4, 3rd paragraph, “Figure 8 shows a comparison of grid size and geometry near a complex well for the original structured grid and the 3 unstructured grids.”).
	Fung, Ding, and Fung_NPL are each and respectively analogous to the instant application because they are from the same field of endeavor of 3D structured and unstructured gridding methods with respect to reservoirs. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Fung_NPL’s design of comparing unstructured and structured grids with respect to well trajectories for accurate results and performances of the reservoir simulation (Fung_NPL, [Abstract], “Simulation examples for full-field applications with hundreds of complex wells using both structured grids and unstructured grids will be used to compare results, accuracy, and performance of the gridding method for reservoir simulation.”).

	Regarding Claim 2, computer implemented method of Claim 1, further including the step of: 
	storing the unstructured grid model of the reservoir including the interpolated well trajectory for the individual well (Fung, [0054], “The unstructured grid perforation is also generated (block 222). The generating includes computing the intersection points of each wellbore trajectory with the finite volume cell faces of all the grid cells penetrated by the wellbore. The entry-exit location may be on any of the vertical or the lateral cell faces of the finite volumes determined by the unstructured grid geometry (generated in block 218). The perforation may be generated as a perforated cell list and the entry-exit coordinates for each perforated cell. In some embodiments, the perforation is stored as a file to form a part of the recurrent data of the simulation model data.” [0100-0101], “Various embodiments may further include receiving, sending or storing instructions or data implemented in accordance with the foregoing description upon a computer-accessible medium.”).

	Regarding Claim 3, Fung discloses the computer implemented method of Claim 1, wherein the reservoir simulation comprises parallel reservoir simulation (Fung, [0036-0039], “The system 100 may also include a parallel reservoir simulator 112 for performing a reservoir simulation based on the unstructured grid model generated by the near-well unstructured grid model builder 110.”) and the processor comprises at least one master node (Fung, [0037], “For example, each simulation for each such simulation data sets may each be a parallel job running on an assigned group of computation nodes in high performance computing (HPC) system.”) and a plurality of processor nodes (Fung, [0037], “For example, each simulation for each such simulation data sets may each be a parallel job running on an assigned group of computation nodes in high performance computing (HPC) system.” [0062-0064], “As mentioned above, the parallel reservoir simulator may be executed on HPC cluster, e.g., an HPC cluster having several computing nodes each having multiple CPUs, with or without accelerator devices such as GPGPUs or MIC.”), and further including the computer implemented step of: 
	storing, in the memory, computer operable instructions (Fung, [0101], “Various embodiments may further include receiving, sending or storing instructions and/or data implemented in accordance with the foregoing description upon a computer-accessible medium.”) causing the at least one master node to synchronize the plurality of processor nodes during the parallel reservoir (Fung, [0062], “As mentioned above, the parallel reservoir simulator may be executed on HPC cluster, e.g., an HPC cluster having several computing nodes each having multiple CPUs, with or without accelerator devices such as GPGPUs or MIC.” [0064, 0071, 0086] – Examiner’s Note: The applicant provides examples of a “cluster” technique to synchronize a plurality of nodes, refer to instant application, [0070], “Usually a cluster has one or two head nodes or master processing nodes 202 used to synchronize the activities of the other nodes, referred to as processor nodes 224.” Accordingly, under the BRI, a “cluster” represents a synchronization of a plurality of nodes.).

	Regarding Claim 7, Fung discloses the computer implemented method of Claim 5, wherein the at least one individual well is a multilateral well (Fung, [0034], “The well trajectory data may include sets of x-y-z spatial points describing the wellbore spatial locations of each branch of each well (e.g., conventional or complex MRC wells).” [Figs. 5, 6, 9B, 21, and 33] – Examiner’s Note: The applicant provides examples of a multilateral well disclosed in [Figs. 4 and 6] of the instant application specification. Accordingly, Fung discloses branches of each well, which under the BRI, represents a multilateral well.).

	Regarding Claim 8, Fung discloses the computer implemented method of Claim 5, wherein the at least one individual well is a multilateral horizontal well (Fung, [0049], “An example of a well grid with quad tree LGR for two vertical wells and one horizontal well is depicted in FIG. 4.”) in a formation layer of the subsurface reservoir (Fung, [0052], “This generates a 2.5D unstructured grid geometry for the entire domain, preserves the layer geometry of the geological model 106 or the structured grid simulation model 108, and accounts for the geological layering of the reservoir.” [0056], “Further, more than one grid layer may be visualized at the same time so that the property values across grid layers may be observed. The analysis tool aids in validating the generating the unstructured grid properties, such as porosity, permeability, fluid saturations and so on.”).

Regarding Claim 9, Fung discloses a data processing system (Fung, [0093], “As shown in FIG. 16, the computer 1600 may include one or more processors (e.g., processors 1602 a-1602 n) coupled to a memory 1604, a display 1606, I/O ports 1608 and a network interface 1610, via an interface 1614.”).
	Refer to the rejection of Claim 1 which contains similar limitations and/or subject matter.
	
	Regarding Claim 10, Fung discloses the data processing system of Claim 9.
	Refer to the rejection of Claim 2 which contains similar limitations and/or subject matter.

	Regarding Claim 11, Fung discloses the data processing system of Claim 9.
	Refer to the rejection of Claim 3 which contains similar limitations and/or subject matter.

	Regarding Claim 15, Fung discloses the computer implemented method of Claim 9.
	Refer to the rejection of Claim 7 which contains similar limitations and/or subject matter.

	Regarding Claim 16, Fung discloses the computer implemented method of Claim 9.
	Refer to the rejection of Claim 8 which contains similar limitations and/or subject matter.

	Regarding Claim 17, Fung discloses a data storage device having stored in a non-transitory computer readable medium (Fung, [0096], “The memory 1604 (which may include tangible non-transitory computer readable storage mediums) may include volatile memory and non-volatile memory accessible by the processor 1602 and other components of the computer 1600.”) storing computer operable instructions for causing a data processing system (Fung, [0096], “The memory 1604 may store a variety of information and may be used for a variety of purposes. For example, the memory 1604 may store application instructions, such as the firmware for the computer 1600, an operating system for the computer 1600, and any other programs or executable code necessary for the computer 1600 to function.”).
	Refer to the rejection of Claim 1 which contains similar limitations and/or subject matter.

	Regarding Claim 18, Fung discloses the data storage device of Claim 17.
	Refer to the rejection of Claim 2 which contains similar limitations and/or subject matter.

	Regarding Claim 19, Fung discloses the data storage device of Claim 17.
	Refer to the rejection of Claim 3 which contains similar limitations and/or subject matter.

	Regarding Claim 23, Fung discloses the data storage device of Claim 17.
	Refer to the rejection of Claim 7 which contains similar limitations and/or subject matter.

	Regarding Claim 24, Fung discloses the data storage device of Claim 17.
	Refer to the rejection of Claim 8 which contains similar limitations and/or subject matter.

Conclusion
	Claims 1-3, 7-11, 15-19, and 23-24 are rejected.

Pertinent Arts of Record:
	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
	Fung et al. (U.S. Patent Publication No. 2015/0260016 A1) discloses orthogonal unstructured grids are automatically constructed for a field or reservoir model with two types of internal boundaries: complex wells and faults, or other discontinuities.
	Fung et al. (U.S. Patent Publication No. 2012/0136641 A1) discloses a machine, computer program product, and method to enable scalable parallel reservoir simulations for a variety of simulation model sizes.
	Mezghani et al. (U.S. Patent Publication No. 2011/0313745 A1) discloses embodiments to utilize machines to model reservoir geometry having geological layers as 2.5D unstructured grids.
	Manzoor et al. (Non-Patented Literature, “Interior boundary-aligned unstructured grid generation and cell-centered versus vertex-centered CVD-MPFA performance”) discloses a grid generation for reservoir simulation must honor classical key constraints and be boundary aligned such that control-volume boundaries are aligned with geological features such as layers, shale barriers, fractures, faults, pinch-outs, and multilateral wells.
	Forouzanfar et al. (Non-Patented Literature, “Well-placement optimization using a derivative-free method”) discloses a new well-placement optimization algorithm for the estimation of the trajectory of directional wells is introduced to maximize the life-cycle net-present-value (NPV) of production from a reservoir.
	Al-Zahrani et al. (Non-Patented Literature, “Automatic Well Completions and Reservoir Grid Data Quality Assurance for Reservoir Simulation Models”) discloses a workflow consisting of nine (9) QC steps (Figure 2) that allow simulation engineers to easily validate the geological model specially the grid and well completion-related data (e.g., grid orientation, grid origin, flipped cells, grid horizon, well trajectories and completions, and faults orientation) using one of the pre-/post-processing platform.
	Artus et al. (Non-Patented Literature, “Simulation of Deviated Wells Using 3D Unstructured Grids of Flexible Resolution”) discloses a method presented for the numerical simulation of wells with arbitrary trajectories using 3D unstructured grids, with a resolution that automatically adjusts to the simulation context: for pressure transient analysis (logarithmic time steps) or low permeability reservoirs a very fine grid is used. 
	
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah, can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/P.T.P./Examiner, Art Unit 2146                                                                                                                                                                                                        12/30/2021

/BRIAN S COOK/Primary Examiner, Art Unit 2146